Title: To George Washington from Brigadier General James Potter, 12 November 1777
From: Potter, James
To: Washington, George



Sir
Novr 12th 1777 9 oClock

I am sorey to Inform your excelancey that Last night in the night the enemy got two Briggs and one Sloop up past the Island on the side next the Islands and this day they were unloading them at the Lowast ferrey in Schulkill, there has been a verey hevey fiering this day at the fourt from the Battreys on the Islands the fourt Seldom Returned the fier the Galleys went lower down the River then Usel and fiered on the ships.
I hope I will Receve Accounts tomorrow from Red bank this Evining I have Receved the with inclosed from a gentleman that was in the City several days he assures me that I will get Intiligance from two good whigs in the City—I have Just Receved a letter from George Reed Esqr. of the Dalawer State Informing me that there Militia has Destroyed 6 Vessels in Duck Creek with provisions going to the enemy Shiping and Taken a number of the Treaders he can give no Account of the numbers of Soldiers that were in the fleet that came up—sum says there did not appeer to be meney on Board. I am your Excelancey Most obedant Humble servt

Ja’s Potter


P.S. we have Taken five prisners this day and will send them to Your Excelancey tomorrow.

